UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



Angela Marie Herring,

        Plaintiff,
                v.                                         Civil Action No. 13-0028 (JDB)
Foxhall Gynecology et al.,

        Defendants.


                                  MEMORANDUM OPINION

       The federal defendant, United States Attorney Ronald Machen, removed this civil action

from the Superior Court of the District of Columbia and now moves to dismiss the complaint

under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure [Dkt. # 10]. Also

pending is the motion of Defendant Foxhall OB/GYN Associates, P.C., to dismiss under Rule

12(b)(6) or for summary judgment under Rule 56. [Dkt. # 7]. On March 14, 2013, plaintiff filed

a “Motion to Cease and Desist and Motion for Summary Judgment [Dkt. # 12],” which addresses

both motions to dismiss. Plaintiff’s complaint alleges in its entirety the following:

            On the night of 10/13/12 @ 24th & L Street NW outside of the West End
            Library, I was assaulted and involuntarily given a gynecology procedure
            by members of Foxhall Gynecology brought by Kirk Freeman & Ronald
            Machen who rendered me incapacitated, wherein I was given a pelvic
            exam on the sidewalk.

Compl. [Dkt. 1-1, ECF p. 6]. Plaintiff demands $120 million in damages. Id. In her pending

motion, which the Court considers also as her opposition to defendants’ motions, plaintiff

expounds on her scurrilous claims, adding, inter alia, that on the night of the alleged attack, U.S.

Attorney Machen “raped” her, “brought Ultiva anesthesia powder[,] placed it in [her] mouth at




                                                 1
the site of the West End Library[,] . . . and drugged [her] involuntarily, prior to the sexual assault

and involuntary pelvic exam.” Pl.’s Mot. at 3.

       “A complaint may be dismissed on jurisdictional grounds when it ‘is patently

 insubstantial,’ presenting no federal question suitable for decision.” Tooley v. Napolitano,

 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir.

 1994)). In addition, dismissal on jurisdictional grounds is warranted when the complaint

 “postulat[es] events and circumstances of a wholly fanciful kind.” Crisafi v. Holland, 655

 F.2d 1305, 1307-08 (D.C. Cir. 1981). As the Court has determined in plaintiff’s related case

 listing Machen and Foxhall Associates as defendants, see Herring v. V Street Freddie House,

 Civ. Action No. 13-27, the instant complaint is so frivolous as to deprive the Court of subject

 matter jurisdiction. Hence, this case will be dismissed with prejudice. See also Herring v.

 Holder, Civ. Action No. 13-160 (UNA) (D.D.C. Feb. 5, 2013) (dismissing sua sponte

 plaintiff’s similarly pled complaint as frivolous). A separate Order accompanies this

 Memorandum Opinion.



                                               ____________s/________________
                                                      JOHN D. BATES
                                                 United States District Judge
Dated: March 15, 2013




                                                  2